Olivee, Presiding Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed between counsel for the parties hereto, subject to approval by the court, that at the time of exportation of the instant merchandise' to the United States, the prices at which plywood, such as or similar to the plywood involved in the instant case was freely offered for sale, for home consumption, to all purchasers in the principal markets of Canada, the country from which expprted, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in .condition, packed ready for-shipment to the United States, were as follows:
34" x 72" and 36" x 60" Can. $39.69,
48" x 60" and 48" x 72" Can. 41.90, net M ft.
48" x 52" Can. 55.13,
It is further stipulated and agreed that there was no higher export value for such or similar merchandise at the time of exportation of the instant merchandise, and that this case may be submitted on this stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (e) of the Tariff Act of 1930 as amended, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are as follows:
34" x 72"'and 36" x 60" Can. $39.69,
48" x 60" and ,48" x 72" Can. 41.90, net per M sq. ft.
48" x 52" Can. 55.13,
Judgment will be rendered accordingly.